Where an action of assumpsit is brought, in the name of husband and wife, jointly, and the declaration alleges the promise to have been made jointly, without stating what interest the wife had, or any reason is shown why she should have been joined, it is such a defect as cannot be cured by the verdict, and which is fatal upon a motion in arrest of judgment. 1 Chitty. Pl. 20; 2 Wm. Bl. 1236; 2 Caines’ Rep, 221; 2 Bur. 170.
Note, — This case was tried before his Honor, Judge Wardlaw, at Beaufort, January Term, 1842. The above is the principal decided in the case, and the Reporter viewed this as all that was necessaty — the only question arising out of a defect in the declaration.